UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6826


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MALIK MONTREASE MOORE,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge.   (5:05-cr-00235-RLV-DCK-3; 5:10-cv-
00046-RLV)


Submitted:   August 19, 2010                 Decided:   August 30, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Malik Montrease Moore, Appellant Pro Se.    Thomas A. O’Malley,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Malik       Montrease      Moore          seeks     to    appeal       the    district

court’s orders denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2010)      motion     and       his    motion          for   reconsideration.              The

orders are       not       appealable      unless           a    circuit      justice       or     judge

issues a certificate of appealability.                                28 U.S.C. § 2253(c)(1)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                           When the district court denies

relief    on    the    merits,       a    prisoner             satisfies      this     standard      by

demonstrating          that    reasonable                jurists      would     find        that     the

district       court’s      assessment          of        the    constitutional            claims    is

debatable      or     wrong.         Slack       v.       McDaniel,       529    U.S.       473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and    that           the    motion    states       a    debatable

claim of the denial of a constitutional right.                                  Slack, 529 U.S.

at   484-85.          We    have     independently               reviewed       the    record       and

conclude       that     Moore      has         not       made      the    requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                                     2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3